Order entered July 31, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-15-00776-CV

                                    KSADD, LLC, Appellant

                                                V.

                                  JOAN WILLIAMS, Appellee

                          On Appeal from the County Court at Law No. 4
                                      Dallas County, Texas
                              Trial Court Cause No. CC-14-03455-D

                                            ORDER
       The clerk’s record in this accelerated case is overdue. By postcard dated July 7, 2015, we

notified the county clerk that the clerk’s record was overdue. We directed the county clerk to file

the clerk’s record within thirty days. In response, the County Clerk’s Office responded that the

clerk’s record had been prepared but had not been filed because appellant had not paid for the

record. By letter dated July 8, 2015, we directed appellant to file written verification that

appellant had paid for or made arrangements to pay for the clerk’s record. We cautioned

appellant that if it did not file the required documentation within ten days, we might dismiss the

appeal without further notice. Thereafter, on July 9, 2015, appellant filed verification of payment

for the clerk’s record.
       Accordingly, this Court ORDERS the Dallas County Clerk to file the clerk’s record

within TEN DAYS of the date of this order. We DIRECT the Clerk of the Court to send a copy

of this order to Dallas County Clerk John Warren by electronic transmission.




                                                   /s/     CAROLYN WRIGHT
                                                           CHIEF JUSTICE